Citation Nr: 1717206	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Board remanded the case for additional development.  That additional development having been completed, this matter is properly before the Board. 


FINDING OF FACT

Resolving doubt in favor of the Veteran, bilateral hearing loss is related to in-service noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For Veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a chronic disease enumerated in 38 C.F.R. §3.309(a).  Therefore, the theory of chronicity and continuity of symptomatology is applicable. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the following frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at the above thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran contends that he has current bilateral hearing loss due to military service.  His DD Form 214 lists a military occupational specialty of heavy anti-armor weapons infantryman.  The Veteran was awarded, among others, the Combat Infantryman Badge and he relates his hearing loss with his combat service.  

There is some indication from service records that the Veteran was part of a hearing conservation program while in service.  As part of that program, the Veteran reported in December 1977 that he was exposed to intermittent noise for 4-7 hours per day occurring 2-3 days per week.  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2015).

Service treatment records indicate that Veteran underwent several audiograms while in service.  Of particular interest, the Veteran underwent an audiogram in November 1980.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
45
40
30
5
5

Two years later, the Veteran underwent another audiogram which indicated a worsening of his hearing.  On the authorized audiological evaluation in November 1982 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
30
35
25
LEFT
30
35
35
45
40

An examination report dated in May 1988 indicated that the Veteran was qualified for separation and did not reflect evidence of hearing loss.  In his report of medical history, the Veteran noted no issues with his hearing.  On the authorized audiological evaluation in May 1988 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
5
0
0
10

In his November 2008 claim, the Veteran stated that he suffered acoustic trauma in Vietnam and during 22 years in the infantry/armor division.  He noted that he was exposed to weapons fire from small arms and tanks.  The Veteran implied that there was a decline in hearing while in service.

In the October 2010 notice of disagreement, the Veteran reported acoustic trauma from firing weapons, and being around heavy anti-tank units as well as jet aircraft.  The Veteran reported that his hearing loss began in service.  He directed the VA to evidence of that hearing loss in the form of audiograms done during service. 

In an April 2010 VA medical examination, the Veteran reported that hearing loss occurred in-service.  The Veteran also reported that he used hearing protection.  The VA medical examiner found that Veteran's hearing loss did not meet the VA auditory threshold for disability as defined by VA regulations.  

Pursuant to the June 2016 remand, the Veteran was afforded another medical examination.  In July 2016, a private medical examiner, contracted through the VA, conducted an examination of the Veteran.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
45
60
LEFT
45
40
40
40
60

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and of 42 percent in the left ear.

The examiner diagnosed the Veteran with bilateral hearing loss.  However, the examiner opined that the Veteran's current hearing loss is less likely than not related to military service.  The examiner reasoned that the Veteran's hearing thresholds at time of entrance and separation were within normal limits.  The examiner cited to the American College of Occupational Medicine Noise and Hearing Conservation Committee for the proposition that "a noise induced hearing loss will not progress once it is stopped."  

The July 2016 VA examination establishes a current bilateral hearing loss as defined by VA regulations pursuant to 38 C.F.R. §3.385.  Upon review of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to military service.  

The Veteran has credibly reported a history of in-service noise exposure that is consistent with his service records.  Because of the Veteran's combat service, he is also afforded a presumption in favor of his statement of in-service acoustic trauma.  Moreover, the Veteran's November 1980 and November 1982 in-service audiograms reflects onset of hearing loss disability.  The Veteran also offers credible reports that he noticed decreased hearing acuity in service which has continued since discharge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds the July 2016 examiner's rationale for the negative opinion lacking and thus, deserving of little probative weight.  The July 2016 opinion did not discuss the audiogram results from November 1980 or November 1982.  Further, hearing within normal limits on audiometric testing at separation does not preclude service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the opinion did not address the Veteran's statements that hearing loss onset during service and continued for 30 years. 

In short, the evidence regarding causal nexus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and the Board finds that the Veteran has bilateral hearing loss as a result of acoustic trauma during service.  Therefore, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Resolving doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


